Citation Nr: 0422657	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  02-14 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
calf myalgias.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from November 1994 to 
August 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision by the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In February 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

Through various statements, the veteran has raised the issue 
of entitlement to service connection for disabilities of the 
feet, to include as secondary to service-connected bilateral 
calf myalgias.  This issue has not been addressed by the RO; 
therefore, it is referred to the RO for appropriate action.


REMAND

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to her 
claim for an initial compensable rating for bilateral calf 
myalgias.  

The Board notes that the veteran underwent a VA examination 
in August 2001.  However, during a February 2004 
videoconference hearing, the veteran testified that her 
service-connected disability had gotten worse since the 
August 2001 VA examination.  Therefore, an additional 
examination is warranted.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:: 

1.  The RO should request the appellant 
to submit any pertinent evidence in her 
possession and to either submit or 
provide the information and authorization 
necessary for the RO to obtain on her 
behalf any records, not already 
associated with the claims folder, 
pertaining to treatment or evaluation of 
myalgias of her calves during the period 
of this claim.

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment, to include 
any pertinent VA outpatient records for 
the period since September 2003.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and her representative so 
notified.

3.  Thereafter, the RO should arrange for 
a VA examination by an examiner with 
appropriate expertise to determine the 
current severity of the veteran's 
service-connected bilateral calf 
myalgias.  The veteran should be properly 
notified of the date, time, and place of 
the examination in writing, and informed 
of the consequences of her failure to 
appear without good cause.  The claims 
file, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

Any indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should record all current 
complaints and pertinent clinical 
findings associated with the veteran's 
myalgias (as distinguished from other 
disabilities).  

The examiner should identify any areas of 
pain or tenderness, any other 
manifestations of the disability and all 
functional impairment from the 
disability.  The examiner should also 
indicate: whether the veteran's myalgias 
require continuous medication for 
control; whether they are episodic, with 
exacerbations often precipitated by 
environmental or emotional stress or by 
overexertion, but that are present more 
than one-third of the time; or whether 
they are constant, or nearly so, and 
refractory to therapy.  The examiner 
should not rely solely on the veteran's 
reported history in so indicating, but 
rather should determine whether the 
veteran's reported history is 
substantiate by the record.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected myalgias on the 
veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.

4.  The RO should also undertake any 
other development it determines is 
required.

5.  The RO should then readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence and without 
regard to any prior decisions on the 
claim.  In evaluating the veteran's 
service-connected bilateral calf 
myalgias, the RO should consider whether 
the case should be forwarded to the 
Director of the Compensation and Pension 
Service for extra-schedular consideration 
under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  Should submission under § 
3.321(b)(1) be deemed unwarranted, the 
reasons for this decision should be set 
forth.

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and her representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
for response thereto.  Thereafter, the 
case should be returned to the Board for 
further appellate action, if otherwise in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but she may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v.  
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet.  
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




